                                        December 16, 2020


VIA ECF

Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:     S.W., et al v. Garden City Union Free School District, et. al
                       Docket No.: 18 CV 1890 (JMA)(ARL)
                       Our File No.: 5001.422

Dear Judge Azrack:

       We represent the dismissed former defendants, the Board of Education of the Garden
City Union Free School District, Garden City Union Free School District, and Peter Osroff
(hereinafter collectively referred to as “the District”), in the captioned matter. We are writing in
response to the letter from the plaintiffs to your Honor dated December 16, 2020.

        As we have advised the plaintiffs, we do not object to the sealing of the Court file. With
respect to the settlement agreement, the plaintiffs first notified us that they were considering
whether to accept yesterday when they asked for another copy of the draft agreement. We
provided them with a copy and we advised that if they were to sign, we still needed to get formal
Board approval of the written settlement agreement. As a municipal entity, the Board can only
act through a vote and resolution and no settlement in this case would be effective without
formal Board approval.

       The Board previously authorized me to offer the terms that were included in the
settlement agreement. In addition, based on the plaintiffs indication yesterday that they were
considering signing the settlement agreement, we advised the District of this development. I
understand that the Board has reaffirmed their prior authorization of the settlement offer and that
they will approve of the settlement agreement when it is presented to them. Once the plaintiffs
have signed, as is the normal course, we will present the final, written and signed agreement to
the Board for them to approve. We understand that the next meeting that is scheduled where the
Board could approve the agreement is January 20, 2021.

        With respect to the plaintiffs’ request for an extension of the time to amend the
complaint, we oppose the request to the extent that they do not execute the settlement agreement
by the current deadline. If the plaintiffs do execute the agreement, we will present it to the Board
Hon. Joan M. Azrack
S.W., et al. v. Garden City UFSD and Osroff
Docket No.: 18 CV 1890 (JMA)(ARL)
December 16, 2020
Page 2 of 2

on January 20th. In that case, we respectfully request that the Court issue a conditional dismissal
order with the right for the plaintiffs to reopen the case in the unlikely event that the Board does
not approve the agreement. We will not respond to the remaining allegations in the plaintiffs’
letter to the Court.

       We look forward to discussing this issue during the telephone conference scheduled for
tomorrow. Thank you for your consideration of this matter.

                                        Respectfully yours,

                                SILVERMAN & ASSOCIATES



                                        Lewis R. Silverman
LRS/hj
